Citation Nr: 0842519	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-02 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for asbestosis 
(right pleural calcifications).


REPRESENTATION

Veteran represented by:	Alexander J. Jordan, Jr., and 
Stephen M. LaRose, Attorneys


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
RO in Boston, Massachusetts, which granted service connection 
for asbestosis (right pleural calcifications), assigning an 
initial noncompensable rating.  

The veteran testified before the undersigned at an October 
2008 hearing at the RO.  A transcript has been associated 
with the file.

At the veteran's hearing, he submitted additional evidence in 
support of his claim.  The veteran waived RO consideration of 
this evidence.  The Board may proceed.  See 38 C.F.R. 
§ 20.1304 (2008).

The veteran has also indicated that he has a number of 
disabilities secondary to his service connected asbestosis.  
The Board REFERS claims for secondary service connection for 
chronic obstructive pulmonary disease, coronary artery 
disease, cardiomyopathy, diabetes mellitus, and a pulmonary 
nodule to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The pulmonary function testing revealed forced vital 
capacity (FVC) to be 49 percent of predicted value prior to 
August 17, 2007.

2.  The veteran has a diagnosis of pulmonary hypertension and 
is receiving outpatient oxygen therapy as of August 17, 2007.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for 
asbestosis (right pleural calcifications) are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6833 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Increased Ratings

The veteran contends that he is entitled to an initial 
compensable rating for his asbestosis (right pleural 
calcifications).  For the reasons that follow, the Board 
concludes that an increased rating is warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Board notes that the veteran has co-morbid conditions 
that could exacerbate his condition beyond what his service 
connected asbestosis might produce, specifically obesity and 
a history of smoking.  The effects of service connected and 
non service connected disabilities are generally separated 
for ratings purposes.  When it is not possible to separate 
the effects of the service-connected condition from a 
nonservice- connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  The Board is 
aware that the veteran was not evaluated to determine the 
extent to which his service connected disability alone 
impairs his lung function.  The veteran has submitted an 
April 2008 statement from a Dr. Lu to the effect that the 
veteran's asbestos exposure would have contributed to 
asbestosis and chronic obstructive pulmonary disease.  The 
Board is also aware that evaluation of the veteran has been 
complicated by the presence of oxygen therapy.  The ratings 
schedule indicates that the veteran should no longer be put 
through pulmonary function tests or exercise tests once 
oxygen therapy begins.  See 38 C.F.R. § 4.96(d)(iv).  
Considering that further evaluation being not possible and 
competent medical evidence indicates that the veteran's 
pulmonary problems are generally involved with his service 
connected disability, the Board will resolve doubt in the 
veteran's favor and rate him based on the entirety of his 
pulmonary disability.  

The veteran's asbestosis is currently evaluated under 
Diagnostic Code 6833.  See 38 C.F.R. § 4.97 (2008).  A 10 
percent rating is assigned where pulmonary function testing 
reveals that FVC is 75 to 80 percent of predicted value or 
where the DLCO is 66 to 80 percent of predicted value.  Id.  
A 30 percent rating is warranted where FVC is 65 to 74 
percent of predicted value or; DLCO is 56 to 65 percent of 
predicted value.  Id.  A 60 percent rating is warranted for 
disability manifested by FVC of 50 to 64 percent of predicted 
value; or DLCO of 40 to 55 percent of predicted value; or a 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  Id.  Under the rating criteria, a 
100 percent rating is warranted for disability manifested by 
an FVC less than 50 percent of predicted value; or DLCO less 
than 40 percent of predicted value; or maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation); or cor pulmonale or 
pulmonary hypertension; or requires outpatient oxygen 
therapy.  Id.  

The veteran has undergone several pulmonary function tests 
during the course of this claim.  

The veteran submitted a June 2005 test from his primary care 
physician.  His FVC was at 49% post-bronchodilator.  His DLCO 
was 61%.  

The veteran's April 2006 VA examination was incomplete in 
that pulmonary function tests were not performed.  

A November 2006 followup test, from his primary care 
physician, showed FVC of 36% and DLCO of 41%, but the test 
contains a note that the scores were sub-optimal due to 
persistent cough on the FVC and interruption of complete 
breath hold time on the DLCO.  

The veteran was provided with a December 2006 VA pulmonary 
function test which showed a FVC of 2.56 post-bronchodilator 
score and a notation that the DLCO could not be performed.  
The reason was not included.  The reliability of the test was 
questioned due to coughing.  

The veteran had another VA examination in September 2007.  
The report notes that the veteran was on oxygen.  Relying on 
the December 2006 pulmonary function tests, the assessment 
was that the veteran's dyspnea on exertion was 
multifactorial, considering his long history of smoking and 
obesity.  

The most recent test is from June 2008.  The veteran had 
post-bronchodilator FVC of 52% and a DLCO of 47%.  The Board 
notes that the raw FVC score was 2.53, very close to the 2.56 
at the December 2006 VA test.  

On August 17, 2007, the veteran's primary care physician 
wrote a letter on the veteran's behalf that the veteran was 
on outpatient oxygen due to severe chronic obstructive 
pulmonary disease and pulmonary hypertension.  The veteran 
has continued his oxygen therapy and had a tank with him at 
his hearing before the undersigned.

The veteran's pulmonary function tests show significant 
impairment.  His first test merits a 100 percent rating due 
to a FVC percentage below 50%.  The November 2006 test scores 
show considerable worse scores, but were considered 
unreliable.  The December 2006 test scores are not complete, 
but the FVC score is similar to the June 2008 test.  The June 
2008 test, well after the veteran began oxygen therapy, 
showed a FVC of 52% and a DLCO of 47%, both in the 60 percent 
ratings criteria.  

The veteran's outpatient oxygen therapy and pulmonary 
hypertension merit a 100 percent rating.  The earliest this 
is shown by the evidence is August 17, 2007.  The veteran's 
disability warranted a 100 percent at the time of the June 
2008 pulmonary function test.  The only test which might 
support a rating below 100 percent is the December 2006 VA 
test, with a FVC of 2.56.  Interpreting this would require an 
exercise of medical judgment on the part of the Board which 
is not permitted.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Comparison to the June 2008 test would indicate that 
the FVC score was quite low.  The test was not considered 
reliable.  The evidence then shows a June 2005 test 
warranting a 100 percent rating, an incomplete, unreliable 
December 2006 test in the 60 percent range, a 100 percent 
rating based on outpatient oxygen therapy as of August 2007 
and a final June 2008 test showing pulmonary function in the 
low 60 percent range.  As the December 2006 test is 
incomplete and unreliable and the disability otherwise 
warrants a 100 percent rating, the Board will resolve 
reasonable doubt in favor of the veteran and find that the 
veteran's service connected disability has been manifested by 
FVC scores below 50 percent or by outpatient oxygen therapy 
and pulmonary hypertension for the entire period on appeal.  
The Board concludes that an initial 100 percent rating is 
warranted.  See 38 C.F.R. § 4.97, Diagnostic Code 6833.



II. Veterans Claims Assistance Act (VCAA)

The veteran's claim has been granted in full, as discussed 
above.  As such, the Board finds that any error related to 
the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008); Sanders 
v. Nicholson, 487 F.3d 881 (2007).


ORDER

Entitlement to an initial rating of 100 percent for 
asbestosis (right pleural calcifications) is granted.




____________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


